Sup. Ct. Cal. Motion of California Public Defenders Association for leave to file a brief as amicus curiae granted. Motion of petitioner for leave to proceed informa pauperis granted. Certiorari granted limited to the following question: “Does the Double Jeopardy Clause apply to non-capital sentencing proceedings that have the hallmarks of a trial on guilt or innocence?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 27, 1998. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 27,1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, *1073April 13,1998. This Court’s Rule 29.2 does not apply.